                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


AETNA INC., ET AL                        :         CIVIL ACTION
                    Plaintiffs,          :
                                         :
              v.                         :
                                         :
MEDNAX, INC. et al                       :         NO. 18-cv-02217-WB
                 Defendants.             :


                       ORDER CONCERNING DOC. NO. 113

        For the reasons explained in, and in accordance with my Memorandum filed

contemporaneously with this Order, it is on this 2nd day of December, 2019

                                      ORDERED

That Aetna’s motion is GRANTED, as follows:

        1.    Within 28 days Mednax will run the expanded search terms requested by

Aetna (Doc. No. 113 at 7) against existing custodians and the additional custodians

identified in this Order and produce the documents identified by the expanded search.

        2.    The additional custodians are as follows:

              A.    Mednax’s chief compliance officer. Mednax also will prepare

and serve a privilege log concerning any withheld documents.

              B.    The developers of Mednax’s BabySteps software. Mednax

also will identify these persons and summarize the knowledge they possess within 10

days.

              C.    Aetna will promptly designate 16 of the 48 Medical Directors

of practice groups acquired by or departing from Mednax within the last 10 years.

              D.    Six Coding Committee non-voting attendees.
            E.    CFO Jason Clemens and CAO John Pepia, as well as other

financial custodians identified by Mednax on March 18, 2019. See Pl. Mot. at

12, n.12.

       3.   Aetna’s motion is otherwise DENIED.

                                           BY THE COURT:



                                            s/Richard A. Lloret ____
                                           RICHARD A. LLORET
                                           U.S. MAGISTRATE JUDGE




                                       2
